977 F.2d 571
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Godwin Nonyelum CHINAGOROM, Petitioner-Appellant,v.L. R. TURNER, Warden;  U.S. Immigration & NaturalizationService, Respondents-Appellees.
No. 91-6600.
United States Court of Appeals,Fourth Circuit.
Submitted:  June 5, 1992Decided:  September 25, 1992

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-90-408-HC-F)
Godwin Nonyelum Chinagorom, Appellant Pro Se.
Eileen G. Coffey, Office of the United States Attorney, Raleigh, North Carolina, for Appellees.
E.D.N.C.
Affirmed.
Before HALL, WILKINSON, and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Godwin Nonyelum Chinagorom appeals from the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2241 (1988) and 8 U.S.C.A. § 1105a(a)(10) (West Supp. 1992).  Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Chinagorom v. Turner, No. CA-90-408-HC-F (E.D.N.C. June 4, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED